Citation Nr: 0941427	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-09 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at USA 
Knollwood Hospital from September 21, 2005, through October 
21, 2005.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to May 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 administrative 
decision issued by the Department of Veterans Affairs (VA) 
Medical Center (MC) in Biloxi, Mississippi, and subsequent 
review by the South Central VA Health Care Network (HCN) in 
Jackson, Mississippi.  

The appeal is REMANDED to the VAMC/VAHCN for action as 
described below.  The Veteran will be notified if further 
action is required.


REMAND

Under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, 
reimbursement of unauthorized medical expenses is available 
only where: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; and (2) such care or services 
were rendered to a veteran in need thereof (A) for an 
adjudicated service-connected disability, (B) for a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is participating 
in a vocational rehabilitation program as defined in 38 
U.S.C.A. § 3101(9), and (ii) is medically determined to have 
been in need of such care or services; and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or to obtain prior VA 
authorization for the required services would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728(a); 38 
C.F.R. § 17.120.  The U.S. Court of Appeals for Veterans 
Claims has held that all three of these statutory 
requirements must be met before payment or reimbursement may 
be authorized.  See Malone v. Gober, 10 Vet. App. 539, 542 
(1997); see also Cotton v. Brown, 7 Vet. App. 325, 327 
(1995); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, established an alternative 
avenue for a veteran to obtain reimbursement for unauthorized 
medical expenses.  Under 38 U.S.C.A. § 1725, the reasonable 
value of emergency treatment furnished in a non-VA facility 
will be reimbursed where the veteran (1) is an active VA 
health-care participant, meaning that he or she (A) is 
enrolled in the annual patient enrollment system, and (B) has 
received VA hospital, nursing home, or domiciliary care under 
such system within the previous 24-month period; and (2) is 
personally liable for such emergency treatment, meaning that 
he or she (A) is financially liable to the provider, and (B) 
is not eligible for reimbursement under 38 U.S.C.A. § 1728.  
38 U.S.C.A. § 1725. 

In this case, the Veteran claims that he is entitled to 
payment or reimbursement of unauthorized medical expenses 
incurred as a result of treatment at USA Knollwood Hospital 
from September 21, 2005, through October 21, 2005.  Such 
treatment was related to complications after the Veteran 
stepped on a nail.  The Veteran asserts that he had 
previously been referred to USA Knollwood for treatment of 
such condition and he was admitted as a result of following 
his provider's instructions.  The VAMC/VAHCN denied the 
Veteran's claim based on a finding that his condition did not 
require emergency treatment and a VA facility was available.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify claimants of the information and 
evidence necessary to substantiate their claims, as well as 
to assist claimants in making reasonable efforts to identify 
and obtain relevant records.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  Upon 
a thorough review of the Veteran's file, the Board finds that 
further development of the record is necessary to comply with 
such duties and to ensure that the Veteran is afforded every 
possible consideration.   

As a preliminary matter, the Board notes that the medical 
appeals file appears to have been associated with the claims 
file, as the billing and treatment records for the period at 
issue, as well as the administrative decisions, are before 
the Board.  However, there appear to be some documents 
missing from the file.  Specifically, the Veteran indicated 
in a March 2008 substantive appeal (VA Form 9) that he filed 
a notice of disagreement in November 2006, and such document 
is not contained in the file.  Additionally, an internal 
tracking document from the VAMC/VAHCN indicates that a denial 
notification was sent in May 2006, which is also not in the 
file.  As such, upon remand, any and all documents related to 
this claim should be associated with the medical appeals 
file.

Based on the documents and evidence currently associated with 
the medical appeals file, it does not appear that the Veteran 
was issued a VCAA letter that informed him of the evidence 
and information necessary to substantiate his claim for 
reimbursement of unauthorized medical expenses.  The Board 
notes that there is an undated VCAA letter in the claims file 
informing him of VA's general duty to notify and assist; 
however, such letter does not include any information 
pertinent to the Veteran's claim.  The Board further notes 
that the March 2008 statement of the case provided notice of 
the applicable laws and regulations pertinent to the 
Veteran's claim, as required by 38 C.F.R. §§ 19.29(b) and 
19.31.  However, 38 U.S.C.A. §§ 1725 and 1728 were revised 
effective October 10, 2008.  Upon remand, the Veteran should 
be issued a VCAA-compliant notice, including the revised 
criteria for reimbursement of unauthorized medical expenses.

In addition, it appears that there may be additional 
outstanding treatment records pertinent to the Veteran's 
claim.  A brief review of the progression of the Veteran's 
foot condition as reflected by the evidence of record is 
helpful.  The Veteran initially sought treatment at the 
Mobile VA Clinic on September 3, 2005, and he was referred to 
the USA Medical Center emergency room.  The Veteran returned 
to the Mobile VA Outpatient Clinic (OPC) on September 7, 
2005, and he was referred to Dr. Meyers at USA Health 
Services.  There is no dispute concerning payment for these 
dates of treatment.  The Veteran asserts that when he first 
saw Dr. Meyers, he was given a tetanus shot and medication 
and told to return for hospitalization if the condition had 
not improved in a few days.  He states that he returned to 
Dr. Meyers on September 9, 2005, and was immediately 
hospitalized based on the emergency nature of the condition.  
The Veteran further states that he was transferred to long-
term care on September 21, 2005, where he stayed until 
October 21, 2005, resulting in the charges at issue in this 
appeal.  He has indicated that he was in the hospital for 42 
days, but this appeal only concerns treatment for the last 30 
days.  

A July 2006 report of contact form indicates that the 
VAMC/VAHCN reviewed CPRS notes in an attempt to locate notes 
regarding the dates prior to September 21, 2005; however, no 
VA or private treatment records were requested for such 
period.  A summary of VA treatment indicates that the Veteran 
was treated at the Gulf Coast, Mississippi VA on September 7, 
2005, as well as at the Mobile, Alabama VA on September 3 and 
7, 2005.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Upon remand, the VAMC/VAHCN should obtain all 
notes and treatment records concerning the Veteran's right 
foot condition for the period from September 3, 2005, through 
September 21, 2005, including but not limited to records from 
the Gulf Coast VAMC, the Mobile VAOPC, USA Knollwood 
Hospital, and Dr. Meyers.   

After completing the above-described development, the 
Veteran's entire file should be referred to an appropriate VA 
physician for the purpose addressing the criteria for medical 
reimbursement for the Veteran's private treatment from 
September 21, 2005, through October 21, 2005, to include 
whether such treatment was for an emergency condition and 
whether treatment at a VA facility was feasible. 
 
Accordingly, the case is REMANDED for the following action:

1.  Associate all documents and 
evidence related to this claim with the 
medical appeals file.

2.  Provide the Veteran with a VCAA-
compliant  notice that informs him of 
the information and evidence that is 
necessary to substantiate his claim 
under 38 U.S.C.A. §§ 1725 and 1728, to 
include the amendments effective 
October 10, 2008. 

3.  After securing the necessary 
authorizations, request copies of all 
outstanding VA and private treatment 
records and/or notes for the period 
from September 3, 2005, through 
September 21, 2005, including but not 
limited to records from the Gulf Coast 
VAMC, the Mobile VAOPC, USA Knollwood 
Hospital, and Dr. Meyers.  All requests 
for such records and all responses, 
including negative responses, must be 
documented in the medical appeals file.  
All records received should be 
associated with the medical appeals 
file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records.

4.  After completing the above-
described development, as well as any 
further development that may be 
indicated, arrange for an appropriate 
VA physician to review the Veteran's 
medical appeals file and render an 
opinion as to: 

(a) whether the private treatment 
provided to the Veteran from 
September 21, 2005, through 
October 21, 2005, was rendered for 
an medical emergency of such 
nature that delay would have been 
hazardous to life or health, 
taking into account any findings 
indicated in any VA and private 
treatment records obtained upon 
remand, specifically to include 
those from Dr. Meyers or USA 
Knollwood Hospital; and 

(b) whether VA or other Federal 
facilities were not feasibly 
available to provide the medical 
treatment that was obtained by the 
Veteran from USA Knollwood 
Hospital during the period at 
issue; and whether an attempt to 
use VA or other Federal facilities 
beforehand or to obtain prior VA 
authorization for the services 
required would not have been 
reasonable, sound, wise, or 
practicable, or such treatment had 
been or would have been refused.  

The physician should adequately 
summarize the relevant medical history 
and clinical findings, and provide a 
complete rationale for any opinion 
rendered.  If an opinion cannot be 
offered without resulting to 
speculation, such should be indicated 
in the report, with an explanation as 
to why an opinion cannot be offered 
without speculation.   

5.  Thereafter, the Veteran's claim 
should be readjudicated based on all 
evidence of record, with specific 
consideration given to the provisions 
of 38 U.S.C.A. §§ 1725 and 1728 and 
their implementing regulations.  In 
particular, the VAMC/VAHCN should 
determine whether the Veteran was, 
during the pertinent time period, an 
active VA health care participant as 
defined in the applicable statutes and 
regulations, whether he had a health 
plan contract which covered any part of 
the medical treatment, whether any of 
the claimed treatment constituted 
emergency treatment under the 
applicable statutes and regulations, 
and whether a VA facility was feasibly 
available to treat the Veteran.  To the 
extent that any expenses are not 
reimbursed, the exact dollar amount of 
such expenses should be specified.   
 



6.  If the claim remains denied, the 
Veteran and his representative should 
be issued a supplemental statement of 
the case which includes all relevant 
statues and regulations and addresses 
all evidence associated with the 
medical appeals file and claims file 
since the last statement of the case.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration of this issue, if otherwise 
in order.  The Board intimates no opinion as to the outcome 
of this case; the purpose of this REMAND is to ensure 
compliance with due process considerations.  

The Veteran need take no action unless otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

